Conviction for receiving a stolen horse, knowing the same to have been stolen, the property of W.E. Roberts. The indictment alleges that Sam Adams and Will Moseley received the property from Sam Stanfield. Under this allegation the State must prove, in order to sustain the conviction, that appellant received the property from Sam Stanfield. Proof that he received it from some other person would not be sufficient to sustain the indictment. The court submitted to the jury all of the issues presented by the evidence fully and very clearly. The only question for us to decide is whether the testimony sustains the allegation that appellant, alone or acting with Adams, received the horse from Sam Stanfield. Appellant's theory was that he purchased the horse from Sonny Moseley. This defense was fully submitted to the jury in the main charge of the court. The record shows that Sam Stanfield stole the horse at Mt. Calm, and carried it to Polk Moseley's place in McLennan County. This theft was committed at night, and the horse was carried there the same night. The next morning Sonny Moseley came to Polk Moseley's, reaching there about the time or just after the family had gotten up. Stanfield, Will Moseley, Sam Adams, and Sonny Moseley all went to the lot where the horse was, and had a long private conversation among themselves. They talked in low and earnest tones. The subject of the conversation was the Roberts horse, the one that Stanfield had stolen and brought there during the previous night. After this conversation was finished Sam Stanfield got on a brown horse and left, going in the direction of his home, near Mt. Calm, leaving the stolen property at Polk Moseley's. The defendant left that afternoon, on a bay or brown horse, going to Pryor Stripling's. About two or three days later, Sonny Moseley and Sam Adams carried the stolen horse to Doc Stone's, in the upper part of Falls County. Upon their arrival at Doc Stone's, they left the horse in Stone's lot, and went off seven or eight miles, to where defendant *Page 580 
was, and returned with him to Doc Stone's. After the three arrived at the residence of said Stone, the defendant remained a short time, and left the horse he had ridden there, and rode away on the stolen horse. Shortly afterwards the defendant carried him into Lampasas County and sold him. The proof shows that appellant knew the horse well, and knew that it was the property of Roberts. He evidently knew the property was stolen, and knew this when he saw the horse at Polk Moseley's. Now, the question is whether these facts support the allegation that the horse was received from Sam Stanfield. It is a remarkable fact that Sonny Moseley and Sam Adams should have carried the horse to Doc Stone's, some seven or eight miles from where appellant was, seek him out and bring him to Doc Stone's, in order to sell a horse to him, which he knew was stolen property. We are impressed with, and perfectly satisfied of, the fact that, in that previous and earnest conversation at Polk Moseley's this whole matter was arranged, and that it was there agreed among the parties that the horse was to be taken from Polk Moseley's to Doc Stone's, and there received by the defendant, and carried off, and sold. These parties were acting together, and when defendant, Sonny Moseley, and Sam Adams received the property at Polk Moseley's the appellant was guilty of that reception, because it was a part of the conspiracy, and he was present when the horse was received. Thus, the offense was completed. This pretended sale was a subterfuge — a part of the conspiracy to receive and conceal. We are of the opinion that the evidence supports the conviction, and that the appellant did receive the horse from Stanfield. The State introduced as a witness, Sam Adams, a codefendant. Appellant objected to the charge of the court, because it did not tell the jury that they could not convict upon the unsupported testimony of an accomplice. This is a correct proposition. It is also true that Adams was an accomplice, but he testified to no fact tending to connect this defendant with the transaction, nor to any fact which assisted in making out the State's case. The statute provides that you cannot convict upon the testimony of an accomplice, etc. This conviction was not upon the testimony of an accomplice, nor was the State aided by the testimony of an accomplice in procuring this conviction. It is an undisputed fact that the horse was at Polk Moseley's place. The above views settle the question as to whether appellant received the horse in McLennan County. If he had not received the horse in McLennan County, evidently he carried the property into that county. The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.